DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Status
In response to the amendment filed 11/22/2021, claims 1, 5, 9, 13, 15, 16, 18 and 21 have been amended. Claims 1-18, 21 and 22 are pending and under examination.
Response to Arguments
Applicant’s arguments, see Applicant’s Response1, filed 11/22/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 112(b) rejections of claims 5, 13, 21 and 22 has been withdrawn. 
Regarding 35 USC 101, Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive2. As explained in the infra 101 analysis, tracking usage of words are what teachers and parents have done for hundreds of years, if not thousands. Merely requiring generic “computer device” to perform the tracking, for instance, is similar to “apply it” in Alice and does not amount to significantly more. MPEP provides “Examples that the courts have indicated may not be 
Regarding 35 USC 103, Applicant’s arguments3 with respect to claim(s) 1-18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The claims 1, 9 and 15 recite a computer implemented method which is able to detect a new word and compare the related word, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The limitation of recognizing a new learned word, registering a new learned word, associating the new word to a related word, tracking the use of the related word, identifying the 
Step 2a, prong 2: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device.  The computer device inherently includes a processor and storage device.  The processor and storage device such as database are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Further see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraph 23, 45, and 53 describes a general purpose computer or database, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement.  Further, all of the computer items discussed in the specifications are understood as being well-known, routine, and conventional, see MPEP 2106.05 (d)(II).  Therefore, the claim does not recite any additional elements that are significantly more than the abstract idea or make any improvements to the function of the computer itself, utilize a particular machine, transform an article to a different state, or limit the scope of the claim to a particular useful application; therefore, the claim does not surpass the judicial exception (Step 2B: No).  Therefore, the claim is not patent eligible.
Step 1: In regards to the dependent claims, 2-8, 10-14, 16-18, 21 and 22, a computer implemented method which is able to detect a newly learned word and how it is used, and thus falls under one of the four statutory categories, specifically that of a process.
Step 2a, prong 1: The dependent claims are analyzed and were found to recite nothing more than a process that under broadest reasonable interpretation, can be seen as a mental process or a certain methods of organizing human activity, but for the recitation of generic computer components.  Claim 2, recites identifying a second sentence used by a user that contains a new word and then saving the sentence.  This can be performed by a teacher searching through a student’s classwork or homework and identifying sentences that the student has used the new vocabulary word in a sentence and then keeping that particular homework or classwork.  This can be viewed as an observation or evaluation, and thus falls under the grouping of a mental process.  Claim 3 recites providing feedback to the user for using the new learned word.  This can be performed by a teacher giving the user a grade on the particular classwork or homework assignment on if the new vocabulary word was used correctly or incorrectly, as well as providing suggestions on how to use the word.  This can be viewed as a teaching method, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 4 recites that the feedback comprises of an indication that the second sentence is a desired usage of the learned word.  This can be performed by a teacher indicating to a student on graded classwork or homework that the way to use a word is correct or preferred.  This can be viewed as a method of teaching, and thus falls under the grouping of a certain method of organizing human activity.  Next, claim 5 recites adding the new learned word to a library after the user has used the new word multiple times.  This can be performed by a teacher identifying a new vocabulary word is now an old vocabulary word after the user has used it in assignments a given number of times.  This can be viewed as an evaluation or observation, and thus falls under the grouping of a mental process.  Next, claim 6 recites recognizing the new learned word.  This can be done by the teacher observing how many times and when the student uses the new word.  This can be viewed as an observation or evaluation and thus falls under a mental process.  Therefore, under broadest reasonable interpretation the system covers performance of the limitations in the mind but for recitation of generic computer components, then it 
Step 2a, prong 2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into any practical application of the exception.  This evaluation is performed by (a) identifying whether there are additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Red. Reg. at 54-55.  The current claim fails to discuss any other particular elements that would amount to integration of a practical application of the abstract idea.  The current system recites elements such as a computer device in the dependent claims 2-6.  The computer device inherently includes a processor and storage device.  The processor and storage device are recited so generically (no details whatsoever are provided) that it represents no more than an exception to apply the judicial exception to a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer.  It should be noted that the courts have made it clear that the mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05 (I) for more information on this point, including explanations from the judicial decisions including Alice Corp. Pty. Ltd. V. CLSBankInt’l, 573 U.S. 208, 224-26 (2014).  Claim 7 and 8 recite collecting interactions over the internet as well as having the computer device be on a cloud computing environment.  The MPEP discusses that electronic record keeping is not considered to be a practical application.  Further, see MPEP 2106.05 (d)(II) for more information on the generic computing components of the memory and electronic record keeping Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755; Versata Dev. Group, Inc. v. SAP Am.., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 4. Therefore, there is not apparent improvement to the functionality of the recited generic computer environment, not specific machine recited claims, or applying the judicial exception to a particular technological environment.  Accordingly, the elements do not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea.   The claim is directed to an abstract idea.
Step 2B: Next the claim as a whole is analyzed to determine whether any element or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception.  The additional elements, recited in prong 2, are analyzed alone and in combination and none amount to significantly more than the “abstract idea”.  The claimed invention discusses a computer device.  In Applicant’s disclosure paragraphs 23, 45, 53 describes a general purpose computer, the Applicant discusses the computing device being a phone, laptop, desktop or other computer system.  Further, the Applicant’s disclosure in paragraphs 36 and 66, discusses the Internet of things and the cloud computing environment.  This recitation provided in the specification does not provide enough detail that is considered to make the cloud and the internet of things significantly more.  Thus, the specification describes these limitations in a manner which indicates that the computer items listed are well-known in the art that the specification does not need to describe the particulars of the model in order to satisfy the 112(a) written description requirement5.  Further, all of the computer items 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S. Patent Application Publication 2007/0172805), in view of Andreev et al (U.S. Patent Application Publication 2007/0269775), hereinafter Andreev, and further in view of Wood et al. (U.S. Patent Application Publication 2008/0059145), hereinafter Wood.
6/system (Abstract) comprising: 
recognizing, by a computer device, a word used by a user as a new learned word for the user (usage of certain words and terms in a second or third language in ¶0068); 
registering, by the computer device, the new learned word in a user's new learned word database as a registered new learned word; associating, by the computer device, the registered new learned word with related known words in a user's known word library, the known word library including words known to the user7; tracking, by the computer device, uses of the related known words by the user, wherein the tracking includes a table of use frequency of related known words by the user; identifying, by the computer device, a used sentence spoken by the user that contains one of the related known words (¶0068: “The systems and methods of the present invention can be adapted to monitor and report on the frequency of usage of certain words and terms in particular languages at home, or monitor and report on the relative percentage of occurrence of a first language as compared to a second or third language in a multi-lingual home.”).
Paul does not explicitly discloses the database having a data structure that includes a memorization level of the new learned word by the user; and suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Paul by adding the personalized features as taught in Andreev in order to “tailor[] to the individual in a way that is not a crude approximation of their skill level.” (¶0019 of Andreev).
Wood teaches method and system for teaching a foreign language (Abstract) comprising suggesting, by the computer device, to the user a new sentence that replaces the one of the related known words in the used sentence with the new learned word (506 in FIG. 5; ¶0059: “In 506, all words or phrases with which the user is proficient in the target foreign language may be substituted into the text.  For example, if the table indicates that the user is proficient with the translation of the word "cat", all instances of "cat" will be replaced with its target foreign language equivalent, such as "gato" in Spanish.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Paul by adding the word substitution features as taught in Wood in 

Regarding claims 2, 10 and 16, the combination of Paul, Andreev and Wood further discloses identifying, by the computer device, a second used sentence spoken by the user that contains the new learned word; and saving, by the computer device, as new learned word data the identifying of the second used sentence as a usage of the new learned word (Paul, ¶0068: “The systems and methods of the present invention can be adapted to monitor and report on the frequency of usage of certain words and terms in particular languages at home, or monitor and report on the relative percentage of occurrence of a first language as compared to a second or third language in a multi-lingual home.”).
Regarding claim 16, the combination of Paul, Andreev and Wood further discloses setting a vocabulary level for a pair of users in a conversation; adjusting the related known words in the user's known word library based on the vocabulary level set for the user (Andreev, ¶0144: “If the word slips from the active vocabulary into the passive vocabulary, e.g., if the word is not recognized, is never used or is used incorrectly during the tracking period, drill exercises designed to refresh recollection and usage of the word preferably are presented to the user.”; See also Wood, 628 and 636 in FIG. 6).

Regarding claims 3, 11 and 17, Paul further discloses providing feedback, by the computer device, to the user for using the new learned word (¶0068: “This information can be fed back to parents, educators, or other interested parties so that the mix of language use can be balanced to support various foreign language goals.”).

Regarding claims 4, 12 and 18, Paul further discloses that the feedback comprises indicating to the user that the second used sentence is a desired usage of the new learned word (¶0068: “This 

Regarding claims 5 and 13, the combination of Paul, Andreev and Wood further discloses adding, by the computer device, the new learned word to the known word library after the memorization level reaches a predetermined number, wherein the memorization level is a number of times the user correctly uses the new learned word in a sentence after the new learned word is the registered new learned word recognized as the new learned word (Andreev, ¶¶0139-0146 teaches how the new learned word can be recognized as “active vocabulary” after frequent usages of the word).

Regarding claim 21, the combination of Paul, Andreev and Wood further discloses data comprising personalized usage of words with frequency, memorization level, time of usage and associated words (Paul, ¶0068, teaches the frequency and time of usage; Andreev, ¶0140, teaches the memorization level; Wood, ¶0060, teaches the associated words: “A subset of the words with which the user is aware in the target foreign language may be replaced by base language equivalent words in the text, and a larger subset of words with which the user's proficiency is unknown in the target foreign language may be replaced by base language equivalent words in the text.).
The combination of Paul, Andreev and Wood does not explicitly discloses the data structure of the data.
The examiner takes OFFICIAL NOTICE that defining a data structure with known data type, such as Java String, Array, List, Time and Date Objects, with given personalized usage of words with frequency, memorization level, time of usage and associated words, was old and well known in the art at the time of applicant's invention, as it provides means to create object oriented data structure with predefined data-type. 


Regarding claim 22, the combination of Paul, Andreev and Wood further discloses that the used sentence is a currently spoken sentence, and the computer device performs the suggesting in real-time as a replacement for the currently spoken sentence (¶0040 of Paul teaches that the sentence is a currently spoken sentence: “In operation, adult (101) and child (301) speech is captured for analysis by computer 305”; ¶0063 of Wood teaches the real-time replacement: “In 634, based on the user's individual proficiency data, base language words may be substituted with corresponding target foreign language words to create a customized weave, as illustrated in FIG. 5.”).

Regarding claims 6 and 14, the combination of Paul, Andreev and Wood further discloses that the recognizing is achieved by the computer device monitoring activity of the user related to the new learned word (¶0068 of Paul; ¶¶0140 of Andreev).

Regarding claim 7, Paul further discloses that the activity of the user comprises interactions of the user with devices on the Internet of things (¶0032: “sound capture device 105 may be implemented 

Regarding claim 8, the combination of Paul, Andreev and Wood further discloses that the computer device includes software provided as a service in a cloud computing environment (Andreev,  ¶0049: “it can be a Web based system that runs on a central server enabling users' access through the Internet.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Response filed 11/22/2021, p. 10.
        2 Applicant’s Response filed 11/22/2021, pp. 10-20.
        3 Applicant’s Response filed 11/22/2021, pp. 20-34.
        4 Spec. ¶0021 (“source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages.”)
        5 See also Spec. ¶0021 (stating that creating object oriented data structure such as in claim 21 is well-known technology) (“source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages.”)
        6 A computer readable storage medium is not to be construed as being transitory signals per se. Spec. ¶0019 (“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves,  electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”)
        7 Examiner distinguishes “related known words in a user’s known word library” from “words known to the user.” Claim 1 requires “user’s known word library” to have (i) “related known words” and (ii) “words known to the user” but never requires the two words are same.